The defendant’s petition for certification for appeal from the Appellate Court, 108 Conn. App. 235 (AC 28405), is granted, limited to the following issue:
“Did the Appellate Court properly determine that the trial court improperly concluded that there was adequate support in the record for the denial of the application to conduct regulated activities on the subject property?”
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.
*909Decided September 5, 2008
The Supreme Court docket number is SC 18221.
Timothy J. Lee, in support of the petition.
Matthew Ranelli, in opposition.